Title: From George Washington to James Keith, 13 March 1798
From: Washington, George
To: Keith, James


(Private) 
Dear Sir,Mount Vernon 13th Mar. 1798   
A few days ago I received the enclosed letter and Papers from Mr Lear, but before I execute the Deed to the President of the Potomack Company alone, I wish to be informed from you (as one of the Directors) whether this would be agreeable to the letter of the Resolutions, on which the measure is founded—and if not strictly so, whether the Act of the President & Directors in this case had not better be made to be so. I shall not enlarge; but submit the matter to your reflection on the mode most secure, & satisfactory to those who place their Stock in this situation. I do not recollect precisely enough, the transactions on that occasion, to give a pointed opinion thereon; Nor do I know for the same reason what is to follow the Conveyance of the Stock to the President of the Company—intermediate between that Act, & the moneys getting into the hands of the Treasurer. This is a matter which claims the serious attention of All those to whom the business is entrusted, and in whom confidence is placed. A letter in answr to this, with the Papers returned, lodged in the Post Office by thursday morning will Come safe, & be in time. With great estm and regard—I am—Dear Sir Your Obedt Servt

⟨Go: Washington⟩

